Citation Nr: 1821765	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating prior to April 8, 2015 and a rating in excess of 30 percent thereafter for bilateral heel spurs with plantar fasciitis.


REPRESENTATION

Veteran represented by:	National Association of County Veterans 
Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to June 1992, and from October to November 2004, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a noncompensable rating for bilateral heel spurs with chronic bilateral plantar fasciitis.

In January 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was given an opportunity to attend another hearing, and indicated in June 2017 that she did not desire one.

This issue has been before the Board on numerous occasions including, most recently, in August 2017.  The procedural history of the matter up to that point has been exhaustively set forth in prior Board decisions.  In pertinent part, however, the Board notes that a September 2012 rating decision granted service connection for plantar fasciitis of the left foot with a 0 percent rating effective February 15, 2011 and granted service connection for pes planus of the right foot with a 0 percent rating effective February 15, 2011.  As a prior Board decision noted, the corresponding rating code sheet listed the right foot disability as "plantar fasciitis, right foot, and was rated, along with the left foot, under Diagnostic Code 5299-5284.  As the Veteran had never been diagnosed with pes planus, the Board corrected the administrative error.  That Board decision further found that the Veteran did not appeal the grants of service connection for left and right plantar fasciitis in the September 2012 decision, and therefore found that those issues were not before the Board.

In a May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for "plantar fasciitis (previously evaluated under Diagnostic Codes 5299-5284 and 5099-5015)," assigned a 30 percent rating under Diagnostic Code 5276, effective April 8, 2015, and discontinued the separate ratings for heel spurs (previously rated under Diagnostic Code 5099-5015) and the 0 percent ratings for left and right foot plantar fasciitis (previously rated under Diagnostic Code 5299-5284).  The AMC explained that the separate evaluations were discontinued because the associated symptoms were being used to support a 30 percent rating for plantar fasciitis under Diagnostic Code 5276.

A March 2016 Board decision returned the Veteran to the status quo prior to the May 2015 rating decision, reinstating the separate ratings for bilateral heel spurs under Diagnostic Code 5099-5015 and for right and left plantar fasciitis under Diagnostic Code 5299-5284.  The RO, however, never implemented the Board's findings.

An August 2017 Board decision found that the reinstatement of the prior noncompensable ratings was improper and would raise serious due process issues and accordingly found that it did not need to enforce the March 2016 Board decision's finding that the prior separate ratings should be reinstated.  

In light of the foregoing and in consideration of what is most favorable to the Veteran, the Board finds that the issue on appeal is best framed as is listed on the title page.  In so finding, the Board observes that the June 2011 rating decision on appeal framed the issue as that of "bilateral heel spurs with plantar fasciitis," and the Veteran perfected an appeal of that issue.


FINDINGS OF FACT

1.  Prior to April 8, 2015, the Veteran's bilateral heel spurs with plantar fasciitis disability most nearly approximated subjective complaints of pain, tenderness and difficulty with prolonged standing and walking, which resulted in overall moderately severe impairment.  

2.  From April 8, 2015, the Veteran's bilateral heel spurs with plantar fasciitis disability most nearly approximated bilateral pain on manipulation and use.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2015, the criteria for a 20 percent rating, but no higher, for bilateral heel spurs with plantar fasciitis, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).

2.  From April 8, 2015, the criteria for a rating in excess of 30 percent for bilateral heel spurs with plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  VA notified the Veteran in March 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's August 2017 Remand, an addendum medical opinion was sought and a supplemental statement of the case (SSOC) was issued.  Accordingly, the Board finds that there has been compliance with the Board's prior Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating

The Veteran contends that her service-connected bilateral heel spurs with plantar fasciitis are more severe than as reflected by the currently assigned ratings.  See January 2014 Board hearing transcript.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Finally, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

The Veteran's bilateral foot disability is rated as 0 percent disabling under Diagnostic Code 5099-5015, prior to April 8, 2015, and 30 percent disabling under Diagnostic Code 5276 from that date. 

Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, VA's General Counsel has determined that Diagnostic Code 5284, pertinent to other foot injuries, is a general Diagnostic Code under which a variety of foot injuries may be rated.  Further, it was noted that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5284; see 38 C.F.R. § 4.20; see also VAOPGCPREC 9-98. 

In Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court held that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284.  The Court further rejected arguments that Diagnostic Code 5284 is a "catch-all provision" and held that VA's interpretation of "injury" as that which resulted from external trauma as opposed to a disability caused by a degenerative process for example, was entitled to deference.  See also 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has held that, although the reason for the change must be explained, VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  Id.  Loss of use of the foot warrants a 40 percent rating.

The words "marked," "severe," and "pronounced," as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable evaluation is assigned for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned for unilateral or bilateral moderate disabilities of the feet with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral (20 percent for unilateral) severe acquired disabilities of the feet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral (30 percent for unilateral) pronounced acquired disabilities of the feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's service-connected bilateral foot disability is not manifested by weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidis, hammer toes, or impairment of the tarsal or metatarsal bones; accordingly, Diagnostic Codes 5277-5283 are not for application.

Facts

In connection with her February 2011 claim for an increased rating, the Veteran was afforded a VA examination in April 2011.  She reported having developed bilateral foot pain during service and was found to have heel spurs on X-ray.  At that time, she was also diagnosed with plantar fasciitis.  She reported continuing weight bearing arch and heel pain and the need for orthotics for relief on weight bearing.  She stated that she had undergone various treatments, including injections, and complained of daily arch pain, specifically stiffness and pain with first steps in the morning.  Weight bearing arch pain was exacerbated with prolonged walking or activities.

The Veteran identified her foot symptoms to include: pain while standing and walking and lack of endurance (while standing and walking).  She did not endorse such symptoms as swelling, heat, redness, stiffness, fatigability, or weakness.   She denied flare-ups and noted that she was able to stand for more than one hour but less than three hours, and able to walk one to three miles.  On physical examination, there was evidence of tenderness on both feet.

VA treatment notes from March and April 2012 indicated that the Veteran had undergone therapies for pain in the feet to include steroid injections and shock therapy.  

A June 2012 letter from the Veteran's private treating physician stated that he had been treating the Veteran for chronic pain in her right foot.  He noted that she had pain specifically over the dorsal lateral aspect near the base of the fourth and fifth tarsal, metatarsal joints, as well as plantar fascial pain that had persisted since June 2005.

The Veteran underwent an additional VA examination in August 2012.  She reported that her right heel spur was larger than the left but that she experienced the most pain in the left foot.  No limitation of motion was attributed to the heel spurs.

At her August 2014 Board hearing, the Veteran testified that she had pain in both feet, with separate areas of pain in the front and back of her feet.  She said her right foot pain was more severe than her left foot pain, and that she experienced "dull pain" all the time.  She said she had restrictive range of motion when her feet were hurting.

She underwent another VA foot examination in April 2015, which documented that the Veteran continued to suffer from bilateral foot pain and that she continued to see a private podiatrist for treatments.  She reported the need for regular orthotics.  She said her pain occurred daily and flared up when she was on her feet.  She said she could not "be on her feet all day."  The examiner noted that there was tenderness and pain, as well as mild limitation of function, associated with the bilateral heel spurs.

On April 2016 VA examination, the Veteran again reported ongoing pain and tenderness in both feet, on a regular basis and made worse by prolonged standing and/or walking.  She said shoe inserts provided partial relief.  Pain on physical examination was noted to contribute to functional loss and lack of endurance.  The examiner stated that the findings were compatible with mild bilateral heel spurs with no associated loss of range of motion and no associated bunions or calluses on either foot.  No swelling or other clinical findings associated with magnetic resonance imaging (MRI) findings were noted.  The tenderness was attributed to the heel spurs.

An addendum VA opinion was sought and obtained in August 2017, for the purpose of ascertaining whether the Veteran suffered from pes planus.  The examiner concluded that, based on a review of clinical visits and X-rays, the Veteran did not suffer from pes planus and that a February 2017 VA physician's letter indicating otherwise was likely a mistake.  

Prior to April 8, 2015

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence supports a 20 percent rating, indicative of "moderately severe" disability under Diagnostic Code 5284, for the period prior to April 8, 2015.  The Board further notes that the Veteran's reports of pain, tenderness, weakness, lack of endurance, and functional impairment are specifically encompassed in the Board's assignment of the 20 percent disability rating.  

As described above, Diagnostic Code 5284 provides for ratings based on the overall severity of the disability.  Overall, the Board finds that the bilateral foot symptomatology more nearly approximates that of a moderately severe disability.  In reaching this conclusion, the Board finds probative the fact that the Veteran experienced foot pain on a near daily basis aggravated by ambulation, which impacted her ability to stand or walk for prolonged periods.  Moreover, the Board is cognizant that the Veteran underwent such treatment as shock therapy and steroid injections.  Thus, the Board finds that the Veteran's disability picture more nearly approximates a 20 percent rating for the entire rating period under Diagnostic Code 5284.  See 38 C.F.R. § 4.7.

However, the Board finds that a rating higher than 20 percent is not warranted.  In this regard, there is no evidence that the Veteran's bilateral foot disability manifested in severe symptoms as would warrant a 30 percent rating under Diagnostic Code 5284.  Indeed, at her April 2011 VA examination, it was noted that orthotics generally provided relief, that she did not experience flare-ups of either foot, and there was no evidence of swelling, heat, redness, stiffness, fatigability, or weakness.  Accordingly, the medical evidence does not show that her foot disability was "severe."

The Board also finds that for the period prior to April 8, 2015, a higher rating under Diagnostic Code 5276 is not warranted.  In this regard, a 30 percent rating is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  There is no evidence during the period in question that the Veteran's bilateral foot disability manifested in those symptoms.  

No other Diagnostic Codes pertaining to the foot are for application.

From April 8, 2015

As noted above, the RO, in a May 2015 rating decision, assigned a 30 percent rating under Diagnostic Code 5276 for plantar fasciitis, discontinuing the separate noncompensable ratings that were previously in effect for bilateral heel spurs.  In so doing, the RO reasoned that the April 2015 VA examination showed a worsening of the Veteran's foot symptoms, and found that the criteria contemplated by the 30 percent rating under Diagnostic Code 5276 most closely matched the Veteran's foot symptoms.  Specifically, the RO found that the Veteran had pain on use and pain on manipulation of both feet.  However, a higher, 50 percent rating was not assigned because there was no bilateral involvement with pronounced symptoms, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance.

Thus, notwithstanding the Board's findings above that the Veteran's foot disability prior to April 8, 2015 was more accurately contemplated by Diagnostic Code 5284, the Board will not disturb the RO's assignment of a 30 percent rating under Diagnostic Code 5276, as it is most favorable to the Veteran.  

However, for the same reasons as enumerated by the RO, the Board finds that a rating in excess of 30 percent is not warranted for the period after April 8, 2015 for the Veteran's bilateral foot disability under Diagnostic Code 5276.  There is no lay or medical evidence showing that the Veteran has marked pronation, extreme tenderness, marked inward displacement, or severe spasm of the tendo achillis, as would warrant a 50 percent rating under Diagnostic Code 5276.  The only Diagnostic Code that would afford the Veteran a higher rating is Diagnostic Code 5284, which permits the assignment of a 40 percent rating with actual loss of use of the foot, which the medical evidence in this case does not show.

Finally, the Board notes that during the course of the appeal, a question arose as to the presence of pes planus.  A medical opinion was sought and obtained in August 2017.  Therein, a VA examiner opined that the reference to "flat feet" found in a February 2017 VA physician assistant's letter, was likely an error, as a review of the Veteran's X-rays and clinical visits did not report pes planus.  

For all the foregoing reasons, a rating of 20 percent is warranted for the period prior to April 8, 2015, and a rating in excess of 30 percent for the period thereafter is denied.

ORDER

Prior to April 8, 2015, a 20 percent rating for bilateral heel spurs with plantar fasciitis is granted.

From April 8, 2015, a rating in excess of 30 percent for bilateral heel spurs with plantar fasciitis is denied.


 
____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


